internal_revenue_service number release date index number -------------------------------------- ----------------------- ------------------------------ ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-160677-04 date date --------------------------------- ----------------------------------------------------------------------------------------- legend employer ----------------------------------------- plan dear -------------- this responds to your letter of date and supplemental submission of date requesting rulings on behalf of employer concerning the proper federal tax treatment of a medical reimbursement plan you state that employer has established the plan which reimburses eligible employees for medical_care expenses as defined in ' of the internal_revenue_code code incurred by the employee and the employee’s spouse and dependents as defined in ' of the code the plan reimburses medical_expenses only to the extent that the employee or the employee’s spouse or dependents have not been reimbursed for the expense from any other plan employer requires employees to substantiate medical_expenses before reimbursements or payments are made employees have no right to receive cash or other_benefits under the plan other than the reimbursement of medical_care expenses employer also sponsors a group_health_plan under which employees can elect from various health_insurance_coverage options participation is limited to full time employees who are enrolled in certain coverage option through employer’s group_health_plan under the group_health_plan employer pays a portion of the health insurance premium for participating employees and employees can elect to fund the remaining premium cost through salary reduction you represent that no salary reduction amount will ever exceed the premium for coverage under the group_health_plan plr-160677-04 eligible employees may elect among three coverage options under the reimbursement plan all plan options are available to all employees who participate in employer’s group_health_plan and employer contributions are identical for each participant who elects a particular plan option under the plan employer accrues a notional annual contribution amount on behalf of each plan participant based on the plan option in which the participant is enrolled and whether the participant is enrolled in employee- only or family_coverage under employer’s group_health_plan the annual contribution amount that is not used during the plan_year is carried over for use in subsequent plan years provided that the employee continues to participate in the plan benefits under the plan are subject_to a deductible provision once a participant has incurred a specified amount of covered expenses additional covered expenses are reimbursed covered expenses are those that would otherwise be covered by the group_health_plan but for which no benefits are paid due to the group health plan’s deductible co-payment and co-insurance provisions the maximum reimbursement amount available to a participant each plan_year and the minimum covered expenses that must be incurred prior to reimbursement from the plan vary based upon the plan option in which the participant is enrolled and whether an expense is incurred in- or out- of-network although a maximum annual contribution amount is designated at the beginning of the plan_year only an additional pro_rata portion of that maximum amount is available for reimbursement of medical_expenses for each pay_period employer proposes to add a spend down option to the plan the spend down option will be available to all participants who retire and meet certain criteria with respect to employer’s retirement_plan pursuant to the spend down option the plan would continue to reimburse all eligible retired employees for medical_care until all unused accumulated amounts are exhausted employer also proposes to contribute to the plan an amount equal to all or a portion of the value of a retired employee’s unused sick days at retirement retired employees make no election with respect to the contribution of sick days and the retired employee has no right to receive the value of the designated sick days in cash or other_benefits prior to the beginning of each plan_year employer will determine whether it will contribute all or a portion of the unused sick days to the plan on behalf of employees who retire during that year you represent that the plan will not discriminate in favor of highly compensated employees and the nondiscrimination_rules of the code and income_tax regulations will be met sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items plr-160677-04 sec_106 provides that gross_income of an employee does not include employer- provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which the employee's employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee or the employee's spouse or dependents as defined in ' the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health ' applies only to the portion of the contributions allocable to accident or health benefits sec_105 provides that except as otherwise provided in ' amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 states that except in the case of amounts attributable to and not in excess of deductions allowed under ' relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in sec_213 of the taxpayer or the taxpayer's spouse or dependents as defined in ' sec_1_105-2 of the regulations provides that only amounts that are paid specifically to reimburse the taxpayer for expenses_incurred by the taxpayer for the prescribed medical_care are excludable from gross_income thus ' b does not apply to amounts that the taxpayer would be entitled to receive irrespective of whether or not the taxpayer incurs expenses for medical_care in revrul_2002_41 2002_2_cb_75 an employer sponsors a reimbursement arrangement hra that is paid for solely by the employer and not through salary reduction contributions the hra reimburses substantiated medical_care expenses as defined in ' d of participating employees and their spouses and dependents as defined in ' up to a maximum annual reimbursement amount unused amounts from one coverage period are carried forward to subsequent coverage periods participating employees have no right to receive cash or any other benefit in lieu of medical expense reimbursements in situation of revrul_2002_41 the maximum reimbursement amount under the hra that is not applied to reimburse medical_care expenses before an employee retires or otherwise terminates employment continues to be available after retirement or termination for any medical_care expense under ' d incurred by the former employee or the former employee's spouse and dependents the ruling concludes that coverage and reimbursements made under the plr-160677-04 hra are excludable from the gross_income of participating employees and retired employees under and see also notice_2002_45 2002_2_cb_93 in situation of revrul_2005_24 2005_16_irb_892 an employer sponsors a reimbursement plan that reimburses the substantiated medical_care expenses of both current and former employees including retired employees their spouses and dependents under no circumstances may an employee receive taxable or nontaxable benefits under the plan other the reimbursement of medical_care expenses_incurred by the employee and his or her spouse and dependents when an employee retires the employer automatically and on a mandatory basis as determined under the plan contributes an amount to the reimbursement plan equal to the value of all or a portion of the retired employee’s accumulated unused vacation and sick leave under no circumstances may the retired employee or the retired employee’s spouse or dependents receive any of the designated amount in cash or other_benefits the ruling concludes that coverage and reimbursements made under the plan described in situation are excludable from gross_income under and the plan is an employer-provided accident_and_health_plan that is paid for solely by the employer and amounts are used exclusively to reimburse employees including retired employees for expenses_incurred for the medical_care as defined in ' d of the employee and the employee’s spouse or dependents as defined in ' no benefits other than reimbursements for medical_care expenses are available at any time to employees or retired employees either in the form of cash or other nontaxable or taxable benefits accordingly the plan meets the requirements as set forth in revrul_2002_41 notice_2002_45 and revrul_2005_24 based on the information submitted and the representations made we conclude as follows contributions including non-elective contributions equal to the value of a a retiring employee’s unused sick leave and coverage under the plan are excludable from the gross_income of employees and retired employees under ' of the code and payment or reimbursement of medical_care expenses of employees and retired employees under the plan are excludable from gross_income under ' b of the code no opinion is expressed concerning whether the plan satisfies the nondiscrimination requirements of ' h of the code and ' of the regulations in addition no opinion is expressed concerning the federal tax consequences of the plan under any other provision of the code other than those specifically stated herein plr-160677-04 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
